Citation Nr: 1622215	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a compensable rating for a skin rash prior to December 17, 2015, and in excess of 10 percent thereafter.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from November 1974 to November 1994.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2015, the Board remanded the above issues for additional development.  The appeal is once again before the Board for consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In April 2013, the Veteran submitted three VA Form 21-4142s, requesting that VA obtain private treatment records from Eagle Landing Family Practice, Hands On Physical Therapy and a private gastroenterology clinic in Stockton Georgia.  In an associated correspondence, the Veteran stated he believed that the three attached forms would reveal "new and material evidence and diagnosis which bear directly and substantially upon my claim for entitlement to service connection for right knee injury."  Records from Eagle Landing dating from April 2006 to September 2009 are of record but no records thereafter.  It is noted that the Veteran did not identify the disabilities covered by the treatment records in the VA Form 21-4142s and therefore the Board cannot find that the records do not also address the left knee.  Although these records are therefore potentially relevant to the right knee claim and potentially the left knee, there is no indication that VA has attempted to obtain them.  In addition, at the time these forms were submitted, i.e., in April 2013, the forms were effective only for 180 days from the date of signature.  Given the passage of more than 180 days, the forms are no longer valid.

As to the skin rash, the Board finds that additional development is required in light of the recent decision issued by the U.S. Court of Appeals, Johnson v. McDonald, No. 14-2778 (U.S. Vet. App. Mar. 1, 2016), wherein the Court found that use of systemic therapy, such as corticosteroids or other immunosuppressive drugs, as described by the criteria under Diagnostic Code 7806, is inclusive of topical corticosteroids such as triamcinolone.  While the current medical opinions address the Veteran's prior usage of topical corticosteroids to a certain extent, additional clarification is required.

The Veteran was afforded VA examinations in connection with his increased rating claim in March 2010 and December 2015.  At the March 2010 VA contract examination, it was noted that since 2005, the Veteran had applied a cream which was identified as a topical corticosteroid bi-monthly.  A September 2009 VA treatment record noted that the Veteran's medications included doxycycline hyclate every 12 hours.  At the December 2015 VA examination, it was noted that in the previous twelve months, the Veteran had applied a topical corticosteroid constantly or near-constantly.  Neither examiner specifically identified the topical corticosteroid(s) the Veteran was using and there is no opinion addressing the period from March 2010 to December 2014.  Hence, an opinion should be obtained which identifies the specific medications the Veteran has used to treat his service-connected skin rash, the general category to which each medication belongs (systemic corticosteroid, topical corticosteroid, etc.), and the frequency with which the Veteran used each medication.  To the extent feasible, the opinion should address the entire appeal period.  In this case, the claim for an increased rating for the skin rash was received December 4, 2008.  Thus, since regulations pertaining to the assignment of an increased rating require consideration of whether an increase in disability occurred more than one year prior to the date of claim, within one year of the date of claim, or after the date of claim, see 38 C.F.R. § 3.400(o), the examiner should address the time period beginning immediately prior to December 4, 2007 through the present.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide sufficient information and a signed and dated authorization, via VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any relevant private medical records, including any treatment associated with Eagle Landing Family Practice from September 2009, Hands On Physical Therapy, and-if relevant to the claims at issue-a private gastroenterology clinic in Stockton Georgia, which were identified in the prior April 2013 requests.  If the Veteran provides new completed release forms authorizing VA to obtain these treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.

2.  Obtain any outstanding VA treatment records.

3.  Thereafter, forward the entire claims file in electronic records to the examiner who prepared the December 2015 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should review the Veteran's claims file, to include private medical records, VA medical records, testimony, any photographs of the skin disorder, and all prior examinations of the Veteran, and opine as to the nature and extent of the service-connected skin rash for the entire appeals period - from December 4, 2007 through the present.

The examiner is asked to specifically identify and comment on the frequency of use of topical corticosteroid creams used by the Veteran for this period, to include noting whether such use occurred for a total duration of less than six weeks during any 12-month period dating from December 2007 (each such period should be identified by the examiner to the extent possible), for a total duration of 6 weeks or more, but not constantly during any 12-month period dating from December 2007 (each such period should be identified by the examiner to the extent possible), or whether such use occurred for a total duration of constant or near-constant use during any 12-month period dating from December 2007 (each such period should be identified by the examiner to the extent possible).  See Johnson v. McDonald, No. 14-2778 (U.S. Vet. App. Mar. 1, 2016) (use of topical corticosteroid is systemic therapy).

The examiner is asked to indicate whether the doxycycline hyclate noted to be taken every 12 hours (see September 2009 VA treatment record) is prescribed for the service-connected skin disability and, if so, please address this prescription in connection with the question below.
  
The examiner is asked to identify all other medication used by the Veteran for his service-connected skin disorder from December 4, 2007 through the present and indicate whether each is a systemic therapy that is like or similar to corticosteroids or other immunosuppressive drugs.  See Warren v. McDonald, No. 13-3161 (U.S. Vet. App. May 10, 2016) ("Because 'systemic therapy,' which is the type of therapy that creates compensability, is connected to the phrase 'corticosteroids or other immunosuppressive drugs' by 'such as,' those drug types do not constitute an exhaustive list of all compensable systemic therapies, but rather serve as examples of the kind and degrees of treatments used to justify a particular disability rating.  Mauerhan, 16 Vet. App. at 442.").

A rationale for the examiner's opinions must be provided.

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




